Citation Nr: 0904407	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Chicago, Illinois, which, in pertinent part, denied 
service connection for cervical and thoracic spine 
disabilities.  

The veteran testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in February 2007 for additional 
development.  It returns now for appellate consideration.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not related to 
service or any remote incident thereof, to include heavy 
lifting and neck and back pain during service.

2.  The veteran's thoracic spine disability is not related to 
service or any remote incident thereof, to include heavy 
lifting and neck and back pain during service.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran's thoracic spine disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has identified 
relevant records in the possession of his treating physicians 
Drs. Cullen and Gannon and records related to a 2002 
workman's compensation claim.  Pursuant to the Board's 
February 2007 remand, the RO requested that the veteran 
submit treatment records from Drs. Cullen and Gannon and 
records from a workman's compensation claim or provide an 
authorized release form in a March 2007 letter.  The veteran 
did not respond.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It 
is incumbent upon a veteran to submit to VA examinations when 
applying for a VA benefit, especially in instances, such as 
in this case, where the examination is essential to assessing 
the current severity of his service-connected disability.  38 
C.F.R. § 3.326.  The Board finds that the RO has made all 
reasonable attempts to obtain those records, further 
development would be fruitless.  There are no other 
outstanding records that the veteran has indicated are 
relevant to his case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his cervical and thoracic spine 
disabilities can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, the preponderance of the competent evidence is 
against a finding that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has cervical and thoracic spine 
disabilities as a result of strain he experienced during 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has submitted medical to the effect that a 1994 
MRI had revealed cervical spine spondylosis and he had a 
cervical spine fusion performed in 1996.  A September 2006 
MRI showed focal disc herniation at T1-T2.  The current 
disabilities of the cervical and thoracic spine are well 
established.  

The veteran states that he had back and neck pain during 
service as a result of heavy lifting.  The veteran reports 
service as an ammunition loader.  His DD214 reflects service 
as an aviation ordinance missile technician.  He states that 
the weights were significant.

The veteran's service treatment records do not reflect 
complaints of back or neck pain.  He sought no treatment, 
made no complaints and no diagnosis of a back or neck 
disability was made by the time he separated from service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has also submitted statements of two friends that 
he knew during service.  They both report that veteran 
complained of back pain and sore muscles during service.  
They indicate their belief that the veteran's current 
disabilities are related to service.  Like the veteran, 
however, neither has medical training or experience to 
provide competent evidence on the point.  

To determine whether the veteran's current cervical and 
thoracic disabilities are at least as likely as not related 
to his inservice stress and back, neck and muscle pain, the 
veteran was sent for a July 2007 VA examination.  On physical 
examination, interview and review of the veteran's service 
treatment records and post service records, the examiner 
indicated that the lack of inservice complaints or treatment 
would render a relationship of the cervical spine disorder to 
service speculative at best.  While the veteran and his 
friends state that going to sick call and reporting injuries 
was frowned upon, the examiner noted that the veteran had 
reported numerous ailments during his period of service.  The 
examiner indicated that the veteran's propensity to report 
physical ailments weighed against a finding that the 
condition was present, but simply unreported.  

The file was sent for a second opinion, given in a September 
2007 VA examination addendum.  This examiner indicated that 
the musculoskeletal pain that the veteran states happened 
during service is usually a self-limited condition.  This 
examiner concluded that the veteran's thoracic spine 
disability was less likely than not related to service given 
the absence of contemporaneous evidence.  

The Board finds that the preponderance of the evidence is 
against a relationship between either the veteran's current 
cervical or thoracic spine disabilities and service, to 
include heavy lifting as an ordinance specialist.  The 
veteran did, as noted in the July 2007 examination report, 
have a tendency to report physical ailments but did not 
report back or neck problems.  The medical opinions of record 
were offered on the basis of a complete file review and 
considered the veteran's contentions.  The veteran and his 
friends are not competent to offer evidence to the contrary.  
The Board concludes that service connection for the veteran's 
cervical and thoracic spine disabilities must be denied.  See 
Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


